960 F.2d 326
58 Empl. Prac. Dec. P 41,418, 2 A.D. Cases 1514
Michael V. DiPOMPO, Plaintiff-Appellant,v.WEST POINT MILITARY ACADEMY;  Chief Administrative Officersof West Point Military Academy, in individual and officialcapacities, whose names are unknown;  George Diaz, in hisindividual and official capacities;  Edward O'Connell, inhis individual and official capacities;  Michael Heller, inhis individual and official capacities;  Anthony Ferraiulo,in his individual and official capacities;  Dr. JohnFrancis, in his individual and official capacities,Defendants-Appellees.
No. 1148, Docket 91-6265.
United States Court of Appeals,Second Circuit.
Argued March 26, 1992.Decided April 6, 1992.

Kipp Elliott Watson, New York City, for plaintiff-appellant.
Gideon A. Schor, Asst. U.S. Atty., New York City (Otto G. Obermaier, U.S. Atty., Gabriel W. Gorenstein, Asst. U.S. Atty., on the brief), for defendants-appellees.
Before:  LUMBARD, NEWMAN, and CARDAMONE, Circuit Judges.
JON O. NEWMAN, Circuit Judge:


1
Michael V. DiPompo appeals from the August 19, 1991, judgment of the District Court for the Southern District of New York (Michael B. Mukasey, Judge) dismissing on the merits after a bench trial his suit under section 501 of the Rehabilitation Act of 1973, 29 U.S.C. § 791 (1988).   DiPompo, a firefighter who suffers from dyslexia, alleged that he was unlawfully rejected for employment as a structural firefighter at the United States Military Academy, West Point.


2
We affirm the judgment of the District Court on the well-reasoned opinion of Judge Mukasey.  DiPompo v. West Point Military Academy, 770 F.Supp. 887 (S.D.N.Y.1991).